Citation Nr: 0412558	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of an 
appendectomy scar.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as a lung disorder).


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from August 1946 to January 
1947, November 1950 to November 1952, and from July 1954 to 
April 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran testified before the undersigned at a September 
2002 hearing at the RO.  A copy of the transcript of that 
hearing is of record.  A motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran has residuals of an appendectomy scar 
attributable to service.

CONCLUSION OF LAW

Residuals of an appendectomy scar were incurred in active 
military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and the regulations implementing it are 
applicable to the present appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the appellant's 
claim.  Therefore, no further development is required to 
comply with the VCAA or the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service medical records document an appendectomy scar on 
separation examination in November 1952.  The record also 
contains statements from the veteran's children and spouse 
which indicate that the veteran experiences a prickly pain 
associated with the appendectomy scar.

In a September 2002 hearing before the undersigned, the 
veteran testified that he underwent an appendectomy in 
service in 1951, and since the operation, has often felt as 
if someone is sticking a pin in the location of his 
appendectomy scar, and that the area tingled and the scar was 
sometimes tender.

Pursuant to the Board's September 2003 remand, the RO 
attempted to develop the evidence by seeking additional 
medical records from the National Personnel Records Center 
(NPRC), post-service treatment records, and a medical 
examination of the veteran's scar.  In its responses, NPRC 
requested that the time-period of one year be narrowed, and 
the veteran's service number be provided.  A December 2003 
Report of Telephone Contact indicated that the veteran was 
unavailable for reexamination by VA because he had been 
hospitalized and his condition was rated as grave.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

After careful review of the evidence of record, the Board 
finds the history reported by the veteran of post-service 
pain and tenderness in the appendectomy scar consistent with 
information provided by his spouse and children, and has 
found these lay statements to be credible.  Moreover, given 
the documentation of an appendectomy scar in his separation 
examination of November 1952, it is the Board's opinion that 
the evidence supporting the veteran's claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for the residuals of the veteran's 
appendectomy scar.

ORDER

Service connection for residuals of an appendectomy scar is 
granted.

REMAND

With respect to the claim for service connection for a lung 
condition, the available service medical records do not 
document any treatment for a lung condition in service.  The 
service medical records have been noted as potentially fire-
related, and efforts by the RO to secure records of 
hospitalization and treatment from NPRC for February and 
March 1951, have been unsuccessful.

Post separation records show treatment for a lung condition 
beginning in 1993.  Specifically, November 1993 VA 
hospitalization records generally document a past medical 
history of chronic obstructive pulmonary disease (COPD), 
secondary to polycythemia with resultant phlebotomy about two 
weeks prior to admission.  The veteran was noted as being a 
40-pack a year smoker until three weeks prior to admission.  
He also reported being a molybdenum mine worker and 
electrician.  

November 1993 x-rays showed an impression of lucency in the 
medial hemithorax suspicious for either pneumomediastinum 
and/or medial left sided pneumothorax, and chronic changes in 
the right lung base.  Pulmonary function tests showed severe 
obstructive pulmonary disease.

In a May 2000 claim for a lung disability the veteran 
asserted lung trouble in service from an incident when he 
drove two officers from the base in Alaska to Fairbanks in 
February 1951.  He reported that on the return trip, his 
truck broke down and he had to walk about a mile in sub-zero 
temperatures for assistance.  He related that his right lung 
was frozen, resulting in a six-day hospitalization, and 
treatment with aspirin and oxygen.  He asserted that his 
current 'lung trouble' is attributable to this incident in 
service in 1951.

The veteran has submitted a May 2001 letter from his private 
treating physician of many years, to the effect that the 
veteran has COPD with hypoxemia and polycythemia.  The 
physician related the veteran's reports of significant trauma 
to the lungs from cold exposure, and noted the current 
presence of significant lung damage and disease.  However, 
the physician did not comment on the etiology of the 
veteran's lung disability, nor attribute it to the alleged 
cold exposure in service.

In a September 2001 hearing before the undersigned, the 
veteran's son also testified that the veteran had pneumonia 
in the mid 1970's, and that the veteran was told he had scar 
tissue in his lungs at that time, attributable to the 
asserted in-service frozen right lung incident in 1951.  He 
testified that around the mid 70's, he recalled that the 
veteran was easily fatigued and had shortness of breath.

The veteran's service medical records have been noted by NPRC 
as potentially 'fire-related.'  Pursuant to the Board's 
September 2003 remand, the RO requested that NPRC search sick 
call and morning reports for the clinical records of 
hospitalization and treatment for right frozen lung in 1951, 
for confirmation of treatment for a lung condition in 
service.  NPRC advised that a narrower time frame and the 
veteran's service number was required to complete the search.  
There is no indication in the claims file that this 
information was resubmitted to NPRC.

The United States Court of Veterans Appeals (Court) has held 
that when a veteran's service medical records are lost or 
destroyed, VA has a duty to advise the veteran of alternative 
methods to assist him in supporting his claim. Garelo v. 
Derwinski, 2 Vet.App. 619 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  This heightened duty includes the 
obligation to search for alternate medical records. See Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  The case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran. Russo v. Brown, 9 Vet.App. 
46 (1996).

The Board recognizes that the veteran's condition is very 
grave, and that resolution of this case is desired.  However, 
the Board is also mindful that a denial of the claim at this 
time, without adequate development of the record for evidence 
that may be favorable to the veteran's claim, is a violation 
of the veteran's right to due process and VA's duty to assist 
and notify the veteran in the processing of his claim.  Under 
the circumstances, the Board finds that further development 
is required prior to final adjudication of the issue of 
service connection for lung condition. 

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should request that NPRC 
search sick call reports or morning 
reports for the period February to March 
1951, pertinent to the veteran's 
treatment for a lung condition in 
service.  The veteran's service number 
should be provided with the request.  The 
veteran should be also advised of 
alternate methods of supporting his 
claim.

2.  When all indicated development has 
been completed, if additional pertinent 
evidence is received confirming the 
asserted lung treatment in service, the 
claims folders should be forwarded to a 
physician with appropriate expertise for 
an opinion based upon the additional 
information received.  The  claims folder 
should be made available to the examiner 
for review before the opinion, and the 
examiner should state such review in the 
report.  The physician should provide an 
opinion as to the etiology of the 
veteran's lung disability, and state 
whether it is at least as likely as not 
(that is a probability of more than 50 
percent) that the current lung disability 
is causally related to any confirmed 
inservice exposure to cold and treatment 
for frozen right lung in service in 
February to March 1951.  Supporting 
rationale for all opinions expressed must 
be provided.

3.  The RO should ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO should undertake any 
other development it determines to be 
indicated.

4.  The RO should then readjudicate the 
claim based upon a review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the case should 
be returned to the Board following 
completion of the usual appellate 
procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is 
otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



